 

Exhibit 10.2

TOBIRA THERAPEUTICS, INC.

2007 STOCK PLAN

1. Purposes of the Plan. The purposes of this 2007 Stock Plan are to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to Employees and Consultants and to promote the
success of the Company’s business. Options granted under the Plan may be
Incentive Stock Options or Nonstatutory Stock Options, as determined by the
Administrator at the time of grant of an option and subject to the applicable
provisions of Section 422 of the Code and the regulations and interpretations
promulgated thereunder. Stock purchase rights may also be granted under the
Plan.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means the Board or its Committee appointed pursuant to
Section 4 of the Plan.

(b) “Affiliate” means an entity other than a Subsidiary (as defined below)
which, together with the Company, is under common control of a third person or
entity.

(c) “Applicable Laws” means the legal requirements relating to the
administration of stock option and restricted stock purchase plans, including
under applicable U.S. state corporate laws, U.S. federal and applicable state
securities laws, other U.S. federal and state laws, the Code, any Stock Exchange
rules or regulations and the applicable laws, rules and regulations of any other
country or jurisdiction where Options or Stock Purchase Rights are granted under
the Plan, as such laws, rules, regulations and requirements shall be in place
from time to time.

(d) “Board” means the Board of Directors of the Company.

(e) “Change of Control” means (1) a sale of all or substantially all of the
Company’s assets, or (2) any merger, consolidation or other business combination
transaction of the Company with or into another corporation, entity or person,
other than a transaction in which the holders of at least a majority of the
shares of voting capital stock of the Company outstanding immediately prior to
such transaction continue to hold (either by such shares remaining outstanding
or by their being converted into shares of voting capital stock of the surviving
entity) a majority of the total voting power represented by the shares of voting
capital stock of the Company (or the surviving entity) outstanding immediately
after such transaction, or (3) the direct or indirect acquisition (including by
way of a tender or exchange offer) by any person, or persons acting as a group,
of beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of the Company.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means one or more committees or subcommittees of the Board
appointed by the Board to administer the Plan in accordance with Section 4
below.

 

--------------------------------------------------------------------------------

 

(h) “Common Stock” means the Common Stock of the Company.

(i) “Company” means Tobira Therapeutics, Inc., a Delaware corporation.

(j) “Consultant” means any person, including an advisor, who is engaged by the
Company or any Parent, Subsidiary or Affiliate to render services and is
compensated for such services, and any director of the Company whether
compensated for such services or not.

(k) “Continuous Service Status” means the absence of any interruption or
termination of service as an Employee or Consultant. Continuous Service Status
as an Employee or Consultant shall not be considered interrupted in the case of:
(i) sick leave; (ii) military leave; (iii) any other leave of absence approved
by the Administrator, provided that such leave is for a period of not more than
ninety (90) days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to
Company policy adopted from time to time; or (iv) in the case of transfers
between locations of the Company or between the Company, its Parents,
Subsidiaries, Affiliates or their respective successors. A change in status from
an Employee to a Consultant or from a Consultant to an Employee will not
constitute an interruption of Continuous Service Status.

(l) “Corporate Transaction” means a sale of all or substantially all of the
Company’s assets, or a merger, consolidation or other capital reorganization or
business combination transaction of the Company with or into another
corporation, entity or person, or the direct or indirect acquisition (including
by way of a tender or exchange offer) by any person, or persons acting as a
group, of beneficial ownership or a right to acquire beneficial ownership of
shares representing a majority of the voting power of the then outstanding
shares of capital stock of the Company.

(m) “Director” means a member of the Board.

(n) “Employee” means any person employed by the Company or any Parent,
Subsidiary or Affiliate, with the status of employment determined based upon
such factors as are deemed appropriate by the Administrator in its discretion,
subject to any requirements of the Code or the Applicable Laws. The payment by
the Company of a director’s fee to a Director shall not be sufficient to
constitute “employment” of such Director by the Company.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p) “Fair Market Value” means, as of any date, the fair market value of the
Common Stock, as determined by the Administrator in good faith on such basis as
it deems appropriate and applied consistently with respect to Participants.
Whenever possible, the determination of Fair Market Value shall be based upon
the closing price for the Shares as reported in The Wall Street Journal for the
applicable date.

(q) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code, as designated in the
applicable Option Agreement.

-2-

--------------------------------------------------------------------------------

 

(r) “Listed Security” means any security of the Company that is listed or
approved for listing on a national securities exchange or designated or approved
for designation as a national market system security on an interdealer quotation
system by the National Association of Securities Dealers, Inc.

(s) “Named Executive” means any individual who, on the last day of the Company’s
fiscal year, is the chief executive officer of the Company (or is acting in such
capacity) or among the four most highly compensated officers of the Company
(other than the chief executive officer). Such officer status shall be
determined pursuant to the executive compensation disclosure rules under the
Exchange Act.

(t) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option, as designated in the applicable Option Agreement.

(u) “Option” means a stock option granted pursuant to the Plan.

(v) “Option Agreement” means a written document, the form(s) of which shall be
approved from time to time by the Administrator, reflecting the terms of an
Option granted under the Plan and includes any documents attached to or
incorporated into such Option Agreement, including, but not limited to, a notice
of stock option grant and a form of exercise notice.

(w) “Option Exchange Program” means a program approved by the Administrator
whereby outstanding Options are exchanged for Options with a lower exercise
price or are amended to decrease the exercise price as a result of a decline in
the Fair Market Value of the Common Stock.

(x) “Optioned Stock” means the Common Stock subject to an Option.

(y) “Optionee” means an Employee or Consultant who receives an Option.

(z) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code, or any successor provision.

(aa) “Participant” means any holder of one or more Options or Stock Purchase
Rights, or the Shares issuable or issued upon exercise of such awards, under the
Plan.

(bb) “Plan” means this 2007 Stock Plan.

(cc) “Reporting Person” means an officer, Director, or greater than ten percent
stockholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

(dd) “Restricted Stock” means Shares of Common Stock acquired pursuant to a
grant of a Stock Purchase Right under Section 11 below.

(ee) “Restricted Stock Purchase Agreement” means a written document, the form(s)
of which shall be approved from time to time by the Administrator, reflecting
the terms of a Stock Purchase Right granted under the Plan and includes any
documents attached to such agreement.

-3-

--------------------------------------------------------------------------------

 

(ff) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as
amended from time to time, or any successor provision.

(gg) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.

(hh) “Stock Exchange” means any stock exchange or consolidated stock price
reporting system on which prices for the Common Stock are quoted at any given
time.

(ii) “Stock Purchase Right” means the right to purchase Common Stock pursuant to
Section 11 below.

(jj) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code, or any successor provision.

(kk) “Ten Percent Holder” means a person who owns stock representing more than
ten percent (10%) of the voting power of all classes of stock of the Company or
any Parent or Subsidiary.

3. Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares that may be sold under the Plan is
1,800,000. The Shares may be authorized, but unissued, or reacquired Common
Stock. If an award should expire or become unexercisable for any reason without
having been exercised in full, or is surrendered pursuant to an Option Exchange
Program, the unpurchased Shares that were subject thereto shall, unless the Plan
shall have been terminated, become available for future grant under the Plan. In
addition, any Shares of Common Stock which are retained by the Company upon
exercise of an award in order to satisfy the exercise or purchase price for such
award or any withholding taxes due with respect to such exercise or purchase
shall be treated as not issued and shall continue to be available under the
Plan. Shares issued under the Plan and later repurchased by the Company pursuant
to any repurchase right which the Company may have shall be available for future
grant under the Plan.

4. Administration of the Plan.

(a) General. The Plan shall be administered by the Board or a Committee, or a
combination thereof, as determined by the Board. The Plan may be administered by
different administrative bodies with respect to different classes of
Participants and, if permitted by the Applicable Laws, the Board may authorize
one or more officers to make awards under the Plan.

(b) Committee Composition. If a Committee has been appointed pursuant to this
Section 4, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board. From time to time the Board may increase
the size of any Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies (however caused) and remove all members of a Committee and thereafter
directly administer the Plan, all to the extent permitted by the

-4-

--------------------------------------------------------------------------------

 

Applicable Laws and, in the case of a Committee administering the Plan in
accordance with the requirements of Rule 16b-3 or Section 162(m) of the Code, to
the extent permitted or required by such provisions. The Committee shall in all
events conform to any requirements of the Applicable Laws.

(c) Powers of the Administrator. Subject to the provisions of the Plan and in
the case of a Committee, the specific duties delegated by the Board to such
Committee, the Administrator shall have the authority, in its discretion:

(i) to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(p) of the Plan, provided that such determination shall be applied
consistently with respect to Participants under the Plan;

(ii) to select the Employees and Consultants to whom Plan awards may from time
to time be granted;

(iii) to determine whether and to what extent Plan awards are granted;

(iv) to determine the number of Shares of Common Stock to be covered by each
award granted;

(v) to approve the form(s) of agreement(s) used under the Plan;

(vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder, which terms and conditions include but
are not limited to the exercise or purchase price, the time or times when awards
may be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, any pro rata adjustment to
vesting as a result of a Participant’s transitioning from full- to part-time
service (or vice versa), and any restriction or limitation regarding any Option,
Optioned Stock, Stock Purchase Right or Restricted Stock, based in each case on
such factors as the Administrator, in its sole discretion, shall determine;

(vii) to determine whether and under what circumstances an Option may be settled
in cash under Section 10(c) instead of Common Stock;

(viii) to implement an Option Exchange Program on such terms and conditions as
the Administrator in its discretion deems appropriate, provided that no
amendment or adjustment to an Option that would materially and adversely affect
the rights of any Optionee shall be made without the prior written consent of
the Optionee;

(ix) to adjust the vesting of an Option held by an Employee or Consultant as a
result of a change in the terms or conditions under which such person is
providing services to the Company;

(x) to construe and interpret the terms of the Plan and awards granted under the
Plan, which constructions, interpretations and decisions shall be final and
binding on all Participants; and

-5-

--------------------------------------------------------------------------------

 

(xi) in order to fulfill the purposes of the Plan and without amending the Plan,
to modify grants of Options or Stock Purchase Rights to Participants who are
foreign nationals or employed outside of the United States in order to recognize
differences in local law, tax policies or customs.

5. Eligibility.

(a) Recipients of Grants. Nonstatutory Stock Options and Stock Purchase Rights
may be granted to Employees and Consultants. Incentive Stock Options may be
granted only to Employees, provided that Employees of Affiliates shall not be
eligible to receive Incentive Stock Options.

(b) Type of Option. Each Option shall be designated in the Option Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option.

(c) ISO $100.000 Limitation. Notwithstanding any designation under Section 5(b),
to the extent that the aggregate Fair Market Value of Shares with respect to
which Options designated as Incentive Stock Options are exercisable for the
first time by any Optionee during any calendar year (under all plans of the
Company or any Parent or Subsidiary) exceeds $100,000, such excess Options shall
be treated as Nonstatutory Stock Options. For purposes of this Section 5(c),
Incentive Stock Options shall be taken into account in the order in which they
were granted, and the Fair Market Value of the Shares subject to an Incentive
Stock Option shall be determined as of the date of the grant of such Option.

(d) No Employment Rights. The Plan shall not confer upon any Participant any
right with respect to continuation of an employment or consulting relationship
with the Company, nor shall it interfere in any way with such Participant’s
right or the Company’s right to terminate the employment or consulting
relationship at any time for any reason.

6. Term of Plan. The Plan shall become effective upon its adoption by the Board
of Directors. It shall continue in effect for a term of ten (10) years unless
sooner terminated under Section 16 of the Plan.

7. Term of Option. The term of each Option shall be the term stated in the
Option Agreement; provided that the term shall be no more than ten (10) years
from the date of grant thereof or such shorter term as may be provided in the
Option Agreement and provided further that, in the case of an Incentive Stock
Option granted to a person who at the time of such grant is a Ten Percent
Holder, the term of the Option shall be five (5) years from the date of grant
thereof or such shorter term as may be provided in the Option Agreement.

-6-

--------------------------------------------------------------------------------

 

8. [Reserved.]

9. Option Exercise Price and Consideration.

(a) Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be such price as is determined by the
Administrator and set forth in the Option Agreement, but shall be subject to the
following:

(i) In the case of an Incentive Stock Option

(A) granted to an Employee who at the time of grant is a Ten Percent Holder, the
per Share exercise price shall be no less than one hundred ten percent (110%) of
the Fair Market Value per Share on the date of grant; or

(B) granted to any other Employee, the per Share exercise price shall be no less
than one hundred percent (100%) of the Fair Market Value per Share on the date
of grant.

(ii) In the case of a Nonstatutory Stock Option

(A) granted on any date on which the Common Stock is not a Listed Security to a
person who at the time of grant is a Ten Percent Holder, the per Share exercise
price shall be no less than one hundred ten percent (110%) of the Fair Market
Value per Share on the date of grant if required by the Applicable Laws and, if
not so required, shall be such price as is determined by the Administrator;

(B) granted on any date on which the Common Stock is not a Listed Security to
any other eligible person, the per Share exercise price shall be no less than
one hundred percent (100%) of the Fair Market Value per Share on the date of
grant if required by the Applicable Laws and, if not so required, shall be such
price as is determined by the Administrator; or

(C) granted on any date on which the Common Stock is a Listed Security to any
eligible person, the per share Exercise Price shall be such price as determined
by the Administrator provided that if such eligible person is, at the time of
the grant of such Option, a Named Executive of the Company, the per share
Exercise Price shall be no less than one hundred percent (100%) of the Fair
Market Value on the date of grant if such Option is intended to qualify as
performance-based compensation under Section 162(m) of the Code.

(iii) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price other than as required above pursuant to a merger or other
Corporate Transaction.

(b) Permissible Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option,
shall be determined at the time of grant) and may consist entirely of (1) cash;
(2) check; (3) subject to any requirements of the Applicable Laws (including
without limitation Section 153 of the Delaware General

-7-

--------------------------------------------------------------------------------

 

Corporation Law), delivery of Optionee’s promissory note having such recourse,
interest, security and redemption provisions as the Administrator determines to
be appropriate after taking into account the potential accounting consequences
of permitting an Optionee to deliver a promissory note; (4) cancellation of
indebtedness; (5) other Shares that have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which the
Option is exercised, provided that in the case of Shares acquired, directly or
indirectly, from the Company, such Shares must have been owned by the Optionee
for more than six (6) months on the date of surrender (or such other period as
may be required to avoid the Company’s incurring an adverse accounting charge);
(6) if, as of the date of exercise of an Option the Company then is permitting
employees to engage in a “same-day sale” cashless brokered exercise program
involving one or more brokers, through such a program that complies with the
Applicable Laws (including without limitation the requirements of Regulation T
and other applicable regulations promulgated by the Federal Reserve Board) and
that ensures prompt delivery to the Company of the amount required to pay the
exercise price and any applicable withholding taxes; or (7) any combination of
the foregoing methods of payment. In making its determination as to the type of
consideration to accept, the Administrator shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company and the
Administrator may, in its sole discretion, refuse to accept a particular form of
consideration at the time of any Option exercise.

10. Exercise of Option.

(a) General.

(i) Exercisability. Any Option granted hereunder shall be exercisable at such
times and under such conditions as determined by the Administrator, consistent
with the term of the Plan and reflected in the Option Agreement, including
vesting requirements and/or performance criteria with respect to the Company
and/or the Optionee; provided however that, if required under the Applicable
Laws, the Option (or Shares issued upon exercise of the Option) shall comply
with the requirements of Section 260.140.41(f) and (k) of the Rules of the
California Corporations Commissioner.

(ii) Leave of Absence. The Administrator shall have the discretion to determine
whether and to what extent the vesting of Options shall be tolled during any
unpaid leave of absence; provided, however, that in the absence of such
determination, vesting of Options shall be tolled during any such unpaid leave
(unless otherwise required by the Applicable Laws). In the event of military
leave, vesting shall toll during any unpaid portion of such leave, provided
that, upon a Participant’s returning from military leave (under conditions that
would entitle him or her to protection upon such return under the Uniform
Services Employment and Reemployment Rights Act), he or she shall be given
vesting credit with respect to Options to the same extent as would have applied
had the Participant continued to provide services to the Company throughout the
leave on the same terms as he or she was providing services immediately prior to
such leave.

(iii) Minimum Exercise Requirements. An Option may not be exercised for a
fraction of a Share. The Administrator may require that an Option be exercised
as to a minimum number of Shares, provided that such requirement shall not
prevent an Optionee from exercising the full number of Shares as to which the
Option is then exercisable.

-8-

--------------------------------------------------------------------------------

 

(iv) Procedures for and Results of Exercise. An Option shall be deemed exercised
when written notice of such exercise has been given to the Company in accordance
with the terms of the Option by the person entitled to exercise the Option and
the Company has received full payment for the Shares with respect to which the
Option is exercised. Full payment may, as authorized by the Administrator,
consist of any consideration and method of payment allowable under Section 9(b)
of the Plan, provided that the Administrator may, in its sole discretion, refuse
to accept any form of consideration at the time of any Option exercise.

Exercise of an Option in any manner shall result in a decrease in the number of
Shares that thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

(v) Rights as Stockholder. Until the issuance of the Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Optioned Stock, notwithstanding
the exercise of the Option. No adjustment will be made for a dividend or other
right for which the record date is prior to the date the stock certificate is
issued, except as provided in Section 14 of the Plan.

(b) Termination of Employment or Consulting Relationship. Except as otherwise
set forth in this Section 10(b), the Administrator shall establish and set forth
in the applicable Option Agreement the terms and conditions upon which an Option
shall remain exercisable, if at all, following termination of an Optionee’s
Continuous Service Status, which provisions may be waived or modified by the
Administrator at any time. Unless the Administrator otherwise provides in the
Option Agreement, to the extent that the Optionee is not vested in Optioned
Stock at the date of termination of his or her Continuous Service Status, or if
the Optionee (or other person entitled to exercise the Option) does not exercise
the Option to the extent so entitled within the time specified in the Option
Agreement or below (as applicable), the Option shall terminate and the Optioned
Stock underlying the unexercised portion of the Option shall revert to the Plan.
In no event may any Option be exercised after the expiration of the Option term
as set forth in the Option Agreement (and subject to Section 7).

The following provisions (1) shall apply to the extent an Option Agreement does
not specify the terms and conditions upon which an Option shall terminate upon
termination of an Optionee’s Continuous Service Status, and (2) establish the
minimum post-termination exercise periods that may be set forth in an Option
Agreement:

(i) Termination other than Upon Disability or Death. In the event of termination
of Optionee’s Continuous Service Status other than under the circumstances set
forth in subsections (ii) and (iii) below, such Optionee may exercise an Option
for thirty (30) days following such termination to the extent the Optionee was
vested in the Optioned Stock as of the date of such termination. No termination
shall be deemed to occur and this Section 10(b)(i) shall not apply if (i) the
Optionee is a Consultant who becomes an Employee, or (ii) the Optionee is an
Employee who becomes a Consultant.

(ii) Disability of Optionee. In the event of termination of an Optionee’s
Continuous Service Status as a result of his or her disability (including a
disability

-9-

--------------------------------------------------------------------------------

 

within the meaning of Section 22(e)(3) of the Code), such Optionee may exercise
an Option at any time within six (6) months following such termination to the
extent the Optionee was vested in the Optioned Stock as of the date of such
termination.

(iii) Death of Optionee. In the event of the death of an Optionee during the
period of Continuous Service Status since the date of grant of the Option, or
within thirty (30) days following termination of Optionee’s Continuous Service
Status, the Option may be exercised by Optionee’s estate or by a person who
acquired the right to exercise the Option by bequest or inheritance at any time
within twelve (12) months following the date of death, but only to the extent
the Optionee was vested in the Optioned Stock as of the date of death or, if
earlier, the date the Optionee’s Continuous Service Status terminated.

(c) Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares an Option previously granted under the Plan based on
such terms and conditions as the Administrator shall establish and communicate
to the Optionee at the time that such offer is made.

11. Stock Purchase Rights.

(a) Rights to Purchase. When the Administrator determines that it will offer
Stock Purchase Rights under the Plan, it shall advise the offeree in writing of
the terms, conditions and restrictions related to the offer, including the
number of Shares that such person shall be entitled to purchase, the price to be
paid, and the time within which such person must accept such offer. In the case
of a Stock Purchase Right granted prior to the date, if any, on which the Common
Stock becomes a Listed Security and if required by the Applicable Laws at that
time, the purchase price of Shares subject to such Stock Purchase Rights shall
not be less than one hundred percent (100%) of the Fair Market Value of the
Shares as of the date of the offer, or, in the case of a Ten Percent Holder, the
price shall not be less than one hundred percent (100%) of the Fair Market Value
of the Shares as of the date of the offer. If the Applicable Laws do not impose
the requirements set forth in the preceding sentence and with respect to any
Stock Purchase Rights granted after the date, if any, on which the Common Stock
becomes a Listed Security, the purchase price of Shares subject to Stock
Purchase Rights shall be as determined by the Administrator. The offer to
purchase Shares subject to Stock Purchase Rights shall be accepted by execution
of a Restricted Stock Purchase Agreement in the form determined by the
Administrator.

(b) Repurchase Option.

(i) General. Unless the Administrator determines otherwise, the Restricted Stock
Purchase Agreement shall grant the Company a repurchase option exercisable upon
the voluntary or involuntary termination of the purchaser’s Continuous Service
Status with the Company for any reason (including death or disability). Subject
to any requirements of the Applicable Laws (including without limitation
Section 260.140.42(h) of the Rules of the California Corporations Commissioner),
the terms of the Company’s repurchase option (including without limitation the
price at which, and the consideration for which, it may be exercised, and the
events upon which it shall lapse) shall be as determined by the Administrator in
its sole discretion and reflected in the Restricted Stock Purchase Agreement.

-10-

--------------------------------------------------------------------------------

 

(ii) Leave of Absence. The Administrator shall have the discretion to determine
whether and to what extent the lapsing of Company repurchase rights shall be
tolled during any unpaid leave of absence; provided, however, that in the
absence of such determination, such lapsing shall be tolled during any such
unpaid leave (unless otherwise required by the Applicable Laws). In the event of
military leave, the lapsing of Company repurchase rights shall toll during any
unpaid portion of such leave, provided that, upon a Participant’s returning from
military leave (under conditions that would entitle him or her to protection
upon such return under the Uniform Services Employment and Reemployment Rights
Act), he or she shall be given “vesting” credit with respect to Shares purchased
pursuant to the Restricted Stock Purchase Agreement to the same extent as would
have applied had the Participant continued to provide services to the Company
throughout the leave on the same terms as he or she was providing services
immediately prior to such leave.

(c) Other Provisions. The Restricted Stock Purchase Agreement shall contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion. In addition, the
provisions of Restricted Stock Purchase Agreements need not be the same with
respect to each purchaser.

(d) Rights as a Stockholder. Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a stockholder, and shall
be a stockholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 14 of the Plan.

12. Taxes.

(a) As a condition of the grant, vesting or exercise of an Option or Stock
Purchase Right granted under the Plan, the Participant (or in the case of the
Participant’s death, the person exercising the Option or Stock Purchase Right)
shall make such arrangements as the Administrator may require for the
satisfaction of any applicable federal, state, local or foreign withholding tax
obligations that may arise in connection with such grant, vesting or exercise of
the Option or Stock Purchase Right or the issuance of Shares. The Company shall
not be required to issue any Shares under the Plan until such obligations are
satisfied. If the Administrator allows the withholding or surrender of Shares to
satisfy a Participant’s tax withholding obligations under this Section 12
(whether pursuant to Section 12(c), (d) or (e), or otherwise), the Administrator
shall not allow Shares to be withheld in an amount that exceeds the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes.

(b) In the case of an Employee and in the absence of any other arrangement, the
Employee shall be deemed to have directed the Company to withhold or collect
from his or her compensation an amount sufficient to satisfy such tax
obligations from the next payroll payment otherwise payable after the date of an
exercise of the Option or Stock Purchase Right.

(c) This Section 12(c) shall apply only after the date, if any, upon which the
Common Stock becomes a Listed Security. In the case of a Participant other than
an Employee (or in the case of an Employee where the next payroll payment is not
sufficient to satisfy such

-11-

--------------------------------------------------------------------------------

 

tax obligations, with respect to any remaining tax obligations), in the absence
of any other arrangement and to the extent permitted under the Applicable Laws,
the Participant shall be deemed to have elected to have the Company withhold
from the Shares to be issued upon exercise of the Option or Stock Purchase Right
that number of Shares having a Fair Market Value determined as of the applicable
Tax Date (as defined below) equal to the amount required to be withheld. For
purposes of this Section 12, the Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined under the Applicable Laws (the “Tax Date”).

(d) If permitted by the Administrator, in its discretion, a Participant may
satisfy his or her tax withholding obligations upon exercise of an Option or
Stock Purchase Right by surrendering to the Company Shares that have a Fair
Market Value determined as of the applicable Tax Date equal to the amount
required to be withheld. In the case of shares previously acquired from the
Company that are surrendered under this Section 12(d), such Shares must have
been owned by the Participant for more than six (6) months on the date of
surrender (or such other period of time as is required for the Company to avoid
adverse accounting charges).

(e) Any election or deemed election by a Participant to have Shares withheld to
satisfy tax withholding obligations under Section 12(c) or (d) above shall be
irrevocable as to the particular Shares as to which the election is made and
shall be subject to the consent or disapproval of the Administrator. Any
election by a Participant under Section 12(d) above must be made on or prior to
the applicable Tax Date.

(f) In the event an election to have Shares withheld is made by a Participant
and the Tax Date is deferred under Section 83 of the Code because no election is
filed under Section 83(b) of the Code, the Participant shall receive the full
number of Shares with respect to which the Option or Stock Purchase Right is
exercised but such Participant shall be unconditionally obligated to tender back
to the Company the proper number of Shares on the Tax Date.

13. Non-Transferability of Options and Stock Purchase Rights.

(a) General. Except as set forth in this Section 13, Options and Stock Purchase
Rights may not be sold, pledged, assigned, hypothecated, transferred or disposed
of in any manner other than by will or by the laws of descent or distribution.
The designation of a beneficiary by an Optionee will not constitute a transfer.
An Option or Stock Purchase Right may be exercised, during the lifetime of the
holder of an Option or Stock Purchase Right, only by such holder or a transferee
permitted by this Section 13.

(b) Limited Transferability Rights. Notwithstanding anything else in this
Section 13, the Administrator may in its discretion grant Nonstatutory Stock
Options that may be transferred by instrument to an inter vivos or testamentary
trust in which the Options are to be passed to beneficiaries upon the death of
the trustor (settlor) or by gift or pursuant to domestic relations orders to
“Immediate Family Members” (as defined below) of the Optionee. “Immediate Family
Member” means any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-

-12-

--------------------------------------------------------------------------------

 

law, daughter-in-law, brother-in-law, or sister-in-law (including adoptive
relationships), a trust in which these persons have more than fifty percent
(50%) of the beneficial interest, a foundation in which these persons (or the
Optionee) control the management of assets, and any other entity in which these
persons (or the Optionee) own more than fifty percent (50%) of the voting
interests.

14. Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.

(a) Changes in Capitalization. Subject to any action required under Applicable
Laws by the stockholders of the Company, the number of Shares of Common Stock
covered by each outstanding award and the number of Shares of Common Stock that
have been authorized for issuance under the Plan but as to which no awards have
yet been granted or that have been returned to the Plan upon cancellation or
expiration of an award, as well as the price per Share of Common Stock covered
by each such outstanding award, shall be proportionately adjusted for any
increase or decrease in the number of issued Shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination,
recapitalization or reclassification of the Common Stock, or any other increase
or decrease in the number of issued Shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.” Such adjustment shall be made by
the Administrator, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of Shares of Common Stock subject to an
award.

(b) Dissolution or Liquidation. In the event of the dissolution or liquidation
of the Company, each Option and Stock Purchase Right will terminate immediately
prior to the consummation of such action, unless otherwise determined by the
Administrator.

(c) Corporate Transaction. In the event of a Corporate Transaction (including
without limitation a Change of Control), each outstanding Option or Stock
Purchase Right shall be assumed or an equivalent option or right shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation (the “Successor Corporation”), unless the Successor
Corporation does not agree to assume the award or to substitute an equivalent
option or right, in which case such Option or Stock Purchase Right shall
terminate upon the consummation of the transaction.

For purposes of this Section 14(c), an Option or a Stock Purchase Right shall be
considered assumed, without limitation, if, at the time of issuance of the stock
or other consideration upon a Corporate Transaction or a Change of Control, as
the case may be, each holder of an Option or Stock Purchase Right would be
entitled to receive upon exercise of the award the same number and kind of
shares of stock or the same amount of property, cash or securities as such
holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to such transaction, the
holder of the number of Shares of Common Stock covered by the award at such time
(after giving effect to any adjustments in the number of Shares covered by the
Option or Stock Purchase Right as

-13-

--------------------------------------------------------------------------------

 

provided for in this Section 14); provided that if such consideration received
in the transaction is not solely common stock of the Successor Corporation, the
Administrator may, with the consent of the Successor Corporation, provide for
the consideration to be received upon exercise of the award to be solely common
stock of the Successor Corporation equal to the Fair Market Value of the per
Share consideration received by holders of Common Stock in the transaction.

(d) Certain Distributions. In the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per Share of Common Stock covered by each
outstanding Option or Stock Purchase Right to reflect the effect of such
distribution.

15. Time of Granting Options and Stock Purchase Rights. The date of grant of an
Option or Stock Purchase Right shall, for all purposes, be the date on which the
Administrator makes the determination granting such Option or Stock Purchase
Right, or such other date as is determined by the Administrator, provided that
in the case of any Incentive Stock Option, the grant date shall be the later of
the date on which the Administrator makes the determination granting such
Incentive Stock Option or the date of commencement of the Optionee’s employment
relationship with the Company. Notice of the determination shall be given to
each Employee or Consultant to whom an Option or Stock Purchase Right is so
granted within a reasonable time after the date of such grant.

16. Amendment and Termination of the Plan.

(a) Authority to Amend or Terminate. The Board may at any time amend, alter,
suspend or discontinue the Plan, but no amendment, alteration, suspension or
discontinuation (other than an adjustment pursuant to Section 14 above) shall be
made that would materially and adversely affect the rights of any Optionee or
holder of Stock Purchase Rights under any outstanding grant, without his or her
consent. In addition, to the extent necessary and desirable to comply with the
Applicable Laws, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required.

(b) Effect of Amendment or Termination. Except as to amendments which the
Administrator has the authority under the Plan to make unilaterally, no
amendment or termination of the Plan shall materially and adversely affect
Options or Stock Purchase Rights already granted, unless mutually agreed
otherwise between the Optionee or holder of the Stock Purchase Rights and the
Administrator, which agreement must be in writing and signed by the Optionee or
holder and the Company.

17. Conditions Upon Issuance of Shares. Notwithstanding any other provision of
the Plan or any agreement entered into by the Company pursuant to the Plan, the
Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with the Applicable Laws, with such compliance determined by the
Company in consultation with its legal counsel. As a condition to the exercise
of an Option or Stock Purchase Right, the Company may require the person
exercising the award to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such

-14-

--------------------------------------------------------------------------------

 

Shares if, in the opinion of counsel for the Company, such a representation is
required by law. Shares issued upon exercise of awards granted prior to the date
on which the Common Stock becomes a Listed Security shall be subject to a right
of first refusal in favor of the Company pursuant to which the Participant will
be required to offer Shares to the Company before selling or transferring them
to any third party on such terms and subject to such conditions as is reflected
in the applicable Option Agreement or Restricted Stock Purchase Agreement.

18. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

19. Agreements. Options and Stock Purchase Rights shall be evidenced by Option
Agreements and Restricted Stock Purchase Agreements, respectively, in such
form(s) as the Administrator shall from time to time approve.

20. Stockholder Approval. If required by the Applicable Laws, continuance of the
Plan shall be subject to approval by the stockholders of the Company within
twelve (12) months before or after the date the Plan is adopted. Such
stockholder approval shall be obtained in the manner and to the degree required
under the Applicable Laws.

21. Information and Documents to Optionees and Purchasers. Prior to the date, if
any, upon which the Common Stock becomes a Listed Security and if required by
the Applicable Laws, the Company shall provide financial statements at least
annually to each Optionee and to each individual who acquired Shares pursuant to
the Plan, during the period such Optionee or purchaser has one or more Options
or Stock Purchase Rights outstanding, and in the case of an individual who
acquired Shares pursuant to the Plan, during the period such individual owns
such Shares. The Company shall not be required to provide such information if
the issuance of Options or Stock Purchase Rights under the Plan is limited to
key employees whose duties in connection with the Company assure their access to
equivalent information.

 

 

 

-15-

--------------------------------------------------------------------------------

 

TOBIRA THERAPEUTICS, INC.

2007 STOCK PLAN

NOTICE OF STOCK OPTION GRANT

«Optionee»:

You have been granted an option to purchase Common Stock of Tobira Therapeutics,
Inc. (the “Company”) as follows:

 

Date of Grant:

 

«GrantDate»

 

 

 

Exercise Price per Share:

 

«ExercisePrice»

 

 

 

Total Number of Shares Granted:

 

«NoofShares»

 

 

 

Total Exercise Price:

 

«TotalExercisePrice»

 

 

 

Type of Option:

 

Incentive Stock Option

 

 

 

Expiration Date:

 

«ExpirDate10_years from_grant_minus_1»

 

 

 

Vesting Commencement Date:

 

«VestingCommencementDate»

 

 

 

Vesting/Exercise Schedule:

 

This Option may be exercised, in whole or in part, at any time or from time to
time after the Date of Grant. So long as your Continuous Service Status with the
Company continues, the Shares underlying this Option shall vest in accordance
with the following schedule: twenty-five percent (25%) of the total number of
Shares subject to the Option shall vest on the 1st anniversary of the Vesting
Commencement Date and 1/36 th of the total remaining number of Shares subject to
the Option shall vest on the same day of each month thereafter.

 

--------------------------------------------------------------------------------

 

Termination Period:

 

This Option may be exercised for thirty (30) days after termination of
Optionee’s Continuous Service Status except as set out in Section 5 of the Stock
Option Agreement (but in no event later than the Expiration Date). Optionee is
responsible for keeping track of these exercise periods following termination
for any reason of his or her service relationship with the Company. The Company
will not provide further notice of such periods.

 

 

 

Transferability:

 

This Option may not be transferred.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this option is granted under and governed by the
terms and conditions of the Tobira Therapeutics, Inc. 2007 Stock Plan and the
Stock Option Agreement, both of which are attached and made a part of this
document.

In addition, you agree and acknowledge that your rights to any Shares underlying
the Option will be earned only as you provide services to the Company over time,
that the grant of the Option is not as consideration tor services you rendered
to the Company prior to your Vesting Commencement Date, and that nothing in this
Notice or the attached documents confers upon you any right to continue your
employment or consulting relationship with the Company for any period of time,
nor does it interfere in any way with your right or the Company’s right to
terminate that relationship at any time, for any reason, with or without cause.

 

Dated: «GrantDate»

 

 

 

TOBIRA THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

«Optionee»

 

 

 

 

 

James E. Sapirstein,

 

 

 

 

 

 

President and Chief Executive Officer

 

 

 

-2-

--------------------------------------------------------------------------------

 

TOBIRA THERAPEUTICS, INC.

2007 STOCK PLAN

STOCK OPTION AGREEMENT

1. Grant of Option. Tobira Therapeutics, Inc., a Delaware corporation (the
“Company”), hereby grants to «Optionee» (“Optionee”), an option (the “Option”)
to purchase the total number of shares of Common Stock (the “Shares”) set forth
in the Notice of Stock Option Grant (the “Notice”), at the exercise price per
Share set forth in the Notice (the “Exercise Price”) subject to the terms,
definitions and provisions of the Tobira Therapeutics, Inc. 2007 Stock Plan (the
“Plan”) adopted by the Company, which is incorporated in this Agreement by
reference. Unless otherwise defined in this Agreement, the terms used in this
Agreement shall have the meanings defined in the Plan.

2. Designation of Option. This Option is intended to be an Incentive Stock
Option as defined in Section 422 of the Code only to the extent so designated in
the Notice, and to the extent it is not so designated or to the extent the
Option does not qualify as an Incentive Stock Option, it is intended to be a
Nonstatutory Stock Option.

Notwithstanding the above, if designated as an Incentive Stock Option, in the
event that the Shares subject to this Option (and all other Incentive Stock
Options granted to Optionee by the Company or any Parent or Subsidiary,
including under other plans of the Company) that first become exercisable in any
calendar year have an aggregate fair market value (determined for each Share as
of the date of grant of the option covering such Share) in excess of $100,000,
the Shares in excess of $ 100,000 shall be treated as subject to a Nonstatutory
Stock Option, in accordance with Section 5(c) of the Plan.

3. Exercise of Option. This Option shall be exercisable during its term in
accordance with the Vesting/Exercise Schedule set out in the Notice and with the
provisions of Section 10 of the Plan as follows:

(a) Right to Exercise.

(i) This Option may not be exercised for a fraction of a share.

(ii) In the event of Optionee’s death, disability or other termination of
employment, the exercisability of the Option is governed by Section 5 below,
subject to the limitations contained in this Section 3.

(iii) In no event may this Option be exercised after the Expiration Date of the
Option as set forth in the Notice.

-1-

--------------------------------------------------------------------------------

 

(b) Method of Exercise.

(i) This Option shall be exercisable in whole or in part by execution and
delivery of the Early Exercise Notice and Restricted Stock Purchase Agreement
attached hereto as Exhibit A , the Exercise Notice and Restricted Stock Purchase
Agreement attached hereto as Exhibit B , or any other form of written notice
approved for such purpose by the Company which shall state Optionee’s election
to exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder's investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan. Such written notice shall be
signed by Optionee and shall be delivered to the Company by such means as are
determined by the Plan Administrator in its discretion to constitute adequate
delivery. The written notice shall be accompanied by payment of the Exercise
Price. This Option shall be deemed to be exercised upon receipt by the Company
of such written notice accompanied by the Exercise Price.

(ii) As a condition to the exercise of this Option and as further set forth in
Section 12 of the Plan, Optionee agrees to make adequate provision for federal,
state or other tax withholding obligations, if any, which arise upon the vesting
or exercise of the Option, or disposition of Shares, whether by withholding,
direct payment to the Company, or otherwise.

(iii) The Company is not obligated, and will have no liability for failure, to
issue or deliver any Shares upon exercise of the Option unless such issuance or
delivery would comply with the Applicable Laws, with such compliance determined
by the Company in consultation with its legal counsel. This Option may not be
exercised until such time as the Plan has been approved by the stockholders of
the Company, or if the issuance of such Shares upon such exercise or the method
of payment of consideration for such shares would constitute a violation of any
applicable federal or state securities or other law or regulation, including any
rule under Part 221 of Title 12 of the Code of Federal Regulations as
promulgated by the Federal Reserve Board. As a condition to the exercise of this
Option, the Company may require Optionee to make any representation and warranty
to the Company as may be required by the Applicable Laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to Optionee on the date on which the Option is exercised with respect to such
Shares.

4. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination of the following, at the election of Optionee:

(a) cash or check;

(b) cancellation of indebtedness;

(c) prior to the date, if any, upon which the Common Stock becomes a Listed
Security, by surrender of other shares of Common Stock of the Company that have
an aggregate Fair Market Value on the date of surrender equal to the Exercise
Price of the Shares as to which the Option is being exercised. In the case of
shares acquired directly or indirectly from the Company, such shares must have
been owned by Optionee for more than six (6) months on the date of surrender (or
such other period of time as is necessary to avoid the Company's incurring
adverse accounting charges); or

-2-

--------------------------------------------------------------------------------

 

(d) following the date, if any, upon which the Common Stock is a Listed
Security, and if the Company is at such time permitting “same day sale” cashless
brokered exercises, delivery of a properly executed exercise notice together
with irrevocable instructions to a broker participating in such cashless
brokered exercise program to deliver promptly to the Company the amount required
to pay the exercise price (and applicable withholding taxes).

5. Termination of Relationship. Following the date of termination of Optionee’s
Continuous Service Status for any reason (the “Termination Date”), Optionee may
exercise the Option only as set forth in the Notice and this Section 5. To the
extent that Optionee is not entitled to exercise this Option as of the
Termination Date, or if Optionee does not exercise this Option within the
Termination Period set forth in the Notice or the termination periods set forth
below, the Option shall terminate in its entirety. In no event may any Option be
exercised after the Expiration Date of the Option as set forth in the Notice.

(a) Termination. In the event of termination of Optionee’s Continuous Service
Status other than as a result of Optionee’s disability or death, Optionee may,
to the extent Optionee is vested in the Option Shares at the date of such
termination (the “Termination Date”), exercise this Option during the
Termination Period set forth in the Notice.

(b) Other Terminations. In connection with any termination other than a
termination covered by Section 5(a), Optionee may exercise the Option only as
described below:

(i) Termination upon Disability of Optionee. In the event of termination of
Optionee’s Continuous Service Status as a result of Optionee’s disability,
Optionee may, but only within six (6) months from the Termination Date, exercise
this Option to the extent Optionee was vested in the Option Shares as of such
Termination Date.

(ii) Death of Optionee. In the event of the death of Optionee (a) during the
term of this Option and while an Employee or Consultant of the Company and
having been in Continuous Service Status since the date of grant of the Option,
or (b) within thirty (30) days after Optionee’s Termination Date, the Option may
be exercised at any time within twelve (12) months following the date of death
by Optionee’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but only to the extent Optionee was vested in
the Option as of the Termination Date.

6. Non-Transferability of Option. Except as otherwise set forth in the Notice,
this Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by him or her. The terms of this Option shall be binding upon the
executors, administrators, heirs, successors and assigns of Optionee.

7. Tax Consequences. Below is a brief summary as of the date of this Option of
certain of the federal tax consequences of exercise of this Option and
disposition of the Shares under the laws in effect as of the Date of Grant. THIS
SUMMARY IS INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING
OF THE SHARES.

-3-

--------------------------------------------------------------------------------

 

(a) Incentive Stock Option.

(i) Tax Treatment upon Exercise and Sale of Shares. If this Option qualifies as
an Incentive Stock Option, there will be no regular federal income tax liability
upon the exercise of the Option, although the excess, if any, of the fair market
value of the Shares on the date of exercise over the Exercise Price will be
treated as an adjustment to the alternative minimum tax for federal tax purposes
and may subject Optionee to the alternative minimum tax in the year of exercise.
If Shares issued upon exercise of an Incentive Stock Option are held for at
least one (1) year after exercise and are disposed of at least two (2) years
after the Option grant date, any gain realized on disposition of the Shares will
also be treated as long-term capital gain for federal income tax purposes. If
Shares issued upon exercise of an Incentive Stock Option are disposed of within
such one (1)-year period or within two (2) years after the Option grant date,
any gain realized on such disposition will be treated as compensation income
(taxable at ordinary income rates) to the extent of the difference between the
Exercise Price and the lesser of (i) the Fair Market Value of the Shares on the
date of exercise, or (ii) the sale price of the Shares.

(ii) Notice of Disqualifying Dispositions. With respect to any Shares issued
upon exercise of an Incentive Stock Option, if Optionee sells or otherwise
disposes of such Shares on or before the later of (i) the date two (2) years
after the Option grant date, or (ii) the date one (1) year after the date of
exercise, Optionee shall immediately notify the Company in writing of such
disposition. Optionee acknowledges and agrees that he or she may be subject to
income tax withholding by the Company on the compensation income recognized by
Optionee from the early disposition by payment in cash or out of the current
earnings paid to Optionee.

(b) Nonstatutory Stock Option. If this Option does not qualify as an Incentive
Stock Option, there may be a regular federal (and state) income tax liability
upon the exercise of the Option. Optionee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the Fair Market Value of the Shares on the date of exercise over the
Exercise Price. If Optionee is an Employee, the Company will be required to
withhold from Optionee’s compensation or collect from Optionee and pay to the
applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise. If Shares issued upon exercise of a
Nonstatutory Stock Option are held for at least one (1) year, any gain realized
on disposition of the Shares will be treated as long-term capital gain for
federal income tax purposes.

8. Lock-Up Agreement. In connection with the initial public offering of the
Company's securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company's securities, Optionee hereby
agrees not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any securities of the Company however and
whenever acquired (other than those included in the registration) without the
prior written consent of the Company or such underwriters, as the case may be,
for such period of time (not to exceed one hundred eighty (180) days) from the
effective date of such registration as may be requested by the Company or such
managing underwriters and to execute an agreement reflecting the foregoing as
may be requested by the underwriters at the time of the public offering.

-4-

--------------------------------------------------------------------------------

 

9. Effect of Agreement. Optionee acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof (and
has had an opportunity to consult counsel regarding the Option terms), and
hereby accepts this Option and agrees to be bound by its contractual terms as
set forth herein and in the Plan. Optionee hereby agrees to accept as binding,
conclusive and final all decisions and interpretations of the Plan Administrator
regarding any questions relating to the Option. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of the
Notice and this Agreement, the Plan terms and provisions shall prevail. The
Option, including the Plan, constitutes the entire agreement between Optionee
and the Company on the subject matter hereof and supersedes all proposals,
written or oral, and all other communications between the parties relating to
such subject matter.

[Signature Page Follows]

-5-

--------------------------------------------------------------------------------

 

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
document.

Dated: «GrantDate»

 

 

 

 

 

TOBIRA THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

«Optionee»

 

 

 

 

 

James E. Sapirstein,

 

 

 

 

 

 

President and Chief Executive Officer

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

«Address»

 

 

 

 

 

 

 

 

 

-6-

--------------------------------------------------------------------------------

 

EXHIBIT A

TOBIRA THERAPEUTICS, INC.

2007 STOCK PLAN

EARLY EXERCISE NOTICE AND RESTRICTED STOCK PURCHASE AGREEMENT

This Agreement (“Agreement”) is made as of             , by and between Tobira
Therapeutics, Inc., a Delaware corporation (the “Company”), and «Optionee»
(“Purchaser”). To the extent any capitalized terms used in this Agreement are
not defined, they shall have the meaning ascribed to them in the Company's 2007
Stock Plan (the “Plan”).

1. Exercise of Option. Subject to the terms and conditions hereof, Purchaser
hereby elects to exercise his or her option to purchase             shares of
the Common Stock (the “Shares”) of the Company under and pursuant to the Plan
and the Stock Option Agreement granted «GrantDate» (the “Option Agreement”). Of
these Shares, Purchaser has elected to purchase             of those Shares
which have become vested as of the date hereof under the Vesting/Exercise
Schedule set forth in the Notice of Stock Option Grant (the “Vested Shares”) and
            Shares which have not yet vested under such Vesting/Exercise
Schedule (the “Unvested Shares”). The purchase price for the Shares shall be
«ExercisePrice» per Share for a total purchase price of $            . The term
“Shares” refers to the purchased Shares and all securities received in
replacement of the Shares or as stock dividends or splits, all securities
received in replacement of the Shares in a recapitalization, merger,
reorganization, exchange or the like, and all new, substituted or additional
securities or other properties to which Purchaser is entitled by reason of
Purchaser's ownership of the Shares.

2. Time and Place of Exercise. The purchase and sale of the Shares under this
Agreement shall occur at the principal office of the Company simultaneously with
the execution and delivery of this Agreement in accordance with the provisions
of Section 3(b) of the Option Agreement. On such date, the Company will deliver
to Purchaser a certificate representing the Shares to be purchased by Purchaser
(which shall be issued in Purchaser’s name) against payment of the exercise
price therefor by Purchaser by any method listed in Section 4 of the Option
Agreement.

3. Limitations on Transfer. In addition to any other limitation on transfer
created by applicable securities laws, Purchaser shall not assign, encumber or
dispose of any interest in the Shares while the Shares are subject to the
Company's Repurchase Option (as defined below). After any Shares have been
released from such Repurchase Option, Purchaser shall not assign, encumber or
dispose of any interest in such Shares except in compliance with the provisions
below and applicable securities laws.

(a) Repurchase Option.

(i) In the event of the voluntary or involuntary termination of Purchaser’s
Continuous Service Status with the Company for any reason (including death or
disability), with or without cause, the Company shall upon the date of such
termination (the “Termination Date”) have an irrevocable, exclusive option (the
“Repurchase Option”) for a

-1-

--------------------------------------------------------------------------------

 

period of ninety (90) days from such date to repurchase all or any portion of
the Shares held by Purchaser as of the Termination Date which have not yet been
released from the Company’s Repurchase Option at the original purchase price per
Share specified in Section 1 (adjusted for any stock splits, stock dividends and
the like).

(ii) Unless the Company notifies Purchaser within ninety (90) days from the date
of termination of Purchaser's Continuous Service Status that it does not intend
to exercise its Repurchase Option with respect to some or all of the Shares, the
Repurchase Option shall be deemed automatically exercised by the Company as of
the ninetieth (90 th ) day following such termination, provided that the Company
may notify Purchaser that it is exercising its Repurchase Option as of a date
prior to such ninetieth (90 th ) day. Unless Purchaser is otherwise notified by
the Company pursuant to the preceding sentence that the Company does not intend
to exercise its Repurchase Option as to some or all of the Shares to which it
applies at the time of termination, execution of this Agreement by Purchaser
constitutes written notice to Purchaser of the Company’s intention to exercise
its Repurchase Option with respect to all Shares to which such Repurchase Option
applies. The Company, at its choice, may satisfy its payment obligation to
Purchaser with respect to exercise of the Repurchase Option by either
(A) delivering a check to Purchaser in the amount of the purchase price for the
Shares being repurchased, or (B) in the event Purchaser is indebted to the
Company, canceling an amount of such indebtedness equal to the purchase price
for the Shares being repurchased, or (C) by a combination of (A) and (B) so that
the combined payment and cancellation of indebtedness equals such purchase
price. In the event of any deemed automatic exercise of the Repurchase Option
pursuant to this Section 3(a)(ii) in which Purchaser is indebted to the Company,
such indebtedness equal to the purchase price of the Shares being repurchased
shall be deemed automatically canceled as of the ninetieth (90 th ) day
following termination of Purchaser’s Continuous Service Status unless the
Company otherwise satisfies its payment obligations. As a result of any
repurchase of Shares pursuant to this Section 3(a), the Company shall become the
legal and beneficial owner of the Shares being repurchased and shall have all
rights and interest therein or related thereto, and the Company shall have the
right to transfer to its own name the number of Shares being repurchased by the
Company, without further action by Purchaser.

(iii) One hundred percent (100%) of the Shares shall initially be subject to the
Repurchase Option. The Unvested Shares shall be released from the Repurchase
Option in accordance with the Vesting/Exercise Schedule set forth in the Notice
of Stock Option Grant until all Shares are released from the Repurchase Option.
Fractional shares shall be rounded to the nearest whole share.

(iv) In the event of a Company Sale (as such term is defined below), the
Repurchase Option shall expire with respect to fifty percent (50%) of the shares
of Common Stock then subject to the Repurchase Option. Thereafter, the
Repurchase Option shall expire with respect to any shares of Common Stock
remaining subject to the Repurchase Option in equal monthly installments over
the number of months remaining of the forty-eight (48) month period provided for
in the Vesting/Exercise Schedule set forth in the Notice of Stock Option Grant.
In addition, if within the period beginning on the first (1st) day of the
calendar month immediately preceding the calendar month in which the effective
date of such Company Sale occurs and ending on the last day of the thirteenth
(13th) calendar month following the calendar month in which the effective date
of Company Sale occurs, the Purchaser's employment with the

-2-

--------------------------------------------------------------------------------

 

Company terminates due to an involuntary termination thereof by the Company (or
any successor) without cause (not including death or disability) or due to a
Constructive Termination (as such term is defined below), then the Repurchase
Option shall expire in full with respect to all shares of Common Stock subject
thereto as of the date of such termination of the Purchaser’s employment.

For purposes of this Section 3(a)(iv) only:

(A) A “Company Sale” shall mean (i) the acquisition of the Company by another
entity by means of any transaction or series of related transactions (including,
without limitation, any reorganization, merger, stock purchase or consolidation)
or (ii) a sale of all or substantially all of the assets of the Company; unless
the Company’s stockholders of record as constituted immediately prior to any
such transaction will, immediately after such transaction (by virtue of
securities issued as consideration for the Company’s capital stock, assets or
otherwise) hold more than fifty percent (50%) of the voting power of the
surviving or acquiring entity.

(B) “Constructive Termination” means Purchaser’s voluntary resignation following
(i) a material reduction in the level of responsibility associated with the
Purchaser’s employment with the Company or any surviving entity (other than a
change in job title or officer title), (ii) any reduction in the Purchaser’s
level of base salary, or (iii) a relocation of the Purchaser’s principal place
of employment by more than fifty (50) miles (other than reasonable business
travel required as part of the job duties associated with the Purchaser’s
position), provided, and only in the event that, such change, reduction or
relocation is effected by the Company without cause and without the Purchaser’s
consent.

(b) Right of First Refusal. Before any Shares held by Purchaser or any
transferee of Purchaser (either being sometimes referred to herein as the
“Holder”) may be sold or otherwise transferred (including transfer by gift or
operation of law), the Company or its assignee(s) shall have a right of first
refusal to purchase the Shares on the terms and conditions set forth in this
Section 3(b) (the “Right of First Refusal”).

(i) Notice of Proposed Transfer. The Holder of the Shares shall deliver to the
Company a written notice (the “Notice”) stating: (i) the Holder’s bona fide
intention to sell or otherwise transfer such Shares; (ii) the name of each
proposed purchaser or other transferee (“Proposed Transferee”); (iii) the number
of Shares to be transferred to each Proposed Transferee; and (iv) the terms and
conditions of each proposed sale or transfer. The Holder shall offer the Shares
at the same price (the “Offered Price”) and upon the same terms (or terms as
similar as reasonably possible) to the Company or its assignee(s).

(ii) Exercise of Right of First Refusal. At any time within thirty (30) days
after receipt of the Notice, the Company and/or its assignee(s) may, by giving
written notice to the Holder, elect to purchase all, but not less than all, of
the Shares proposed to be transferred to any one or more of the Proposed
Transferees, at the purchase price determined in accordance with subsection
(iii) below.

(iii) Purchase Price. The purchase price (“Purchase Price”) for the Shares
purchased by the Company or its assignee(s) under this Section 3(b) shall be the
Offered

-3-

--------------------------------------------------------------------------------

 

Price. If the Offered Price includes consideration other than cash, the cash
equivalent value of the non-cash consideration shall be determined by the Board
of Directors of the Company in good faith.

(iv) Payment. Payment of the Purchase Price shall be made, at the option of the
Company or its assignee(s), in cash (by check), by cancellation of all or a
portion of any outstanding indebtedness, or by any combination thereof within
thirty (30) days after receipt of the Notice or in the manner and at the times
set forth in the Notice.

(v) Holder’s Right to Transfer. If all of the Shares proposed in the Notice to
be transferred to a given Proposed Transferee are not purchased by the Company
and/or its assignee(s) as provided in this Section 3(b), then the Holder may
sell or otherwise transfer such Shares to that Proposed Transferee at the
Offered Price or at a higher price, provided that such sale or other transfer is
consummated within sixty (60) days after the date of the Notice and provided
further that any such sale or other transfer is effected in accordance with any
applicable securities laws and the Proposed Transferee agrees in writing that
the provisions of this Section 3 shall continue to apply to the Shares in the
hands of such Proposed Transferee. If the Shares described in the Notice are not
transferred to the Proposed Transferee within such period, or if the Holder
proposes to change the price or other terms to make them more favorable to the
Proposed Transferee, a new Notice shall be given to the Company, and the Company
and/or its assignees shall again be offered the Right of First Refusal before
any Shares held by the Holder may be sold or otherwise transferred.

(vi) Exception for Certain Family Transfers. Anything to the contrary contained
in this Section 3(b) notwithstanding, the transfer of any or all of the Shares
during Purchaser's lifetime or on Purchaser’s death by will or intestacy to
Purchaser's Immediate Family or a trust for the benefit of Purchaser's Immediate
Family shall be exempt from the provisions of this Section 3(b). “Immediate
Family” as used herein shall mean any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in- law (including adoptive relationships). In such case, the transferee
or other recipient shall receive and hold the Shares so transferred subject to
the provisions of this Section, and there shall be no further transfer of such
Shares except in accordance with the terms of this Section 3.

(c) Involuntary Transfer.

(i) Company's Right to Purchase upon Involuntary Transfer. In the event, at any
time after the date of this Agreement, of any transfer by operation of law or
other involuntary transfer (including death or divorce, but excluding a transfer
to Immediate Family as set forth in Section 3(b)(vi) above) of all or a portion
of the Shares by the record holder thereof, the Company shall have an option to
purchase all of the Shares transferred. Upon such a transfer, the person
acquiring the Shares shall promptly notify the Secretary of the Company of such
transfer. The right to purchase such Shares shall be provided to the Company for
a period of thirty (30) days following receipt by the Company of written notice
by the person acquiring the Shares.

-4-

--------------------------------------------------------------------------------

 

(ii) Price for Involuntary Transfer. With respect to any stock to be transferred
pursuant to Section 3(c)(i), the price per Share shall be a price set by the
Board of Directors of the Company that will reflect the current value of the
stock in terms of present earnings and future prospects of the Company. The
Company shall notify Purchaser or his or her executor of the price so determined
within thirty (30) days after receipt by it of written notice of the transfer or
proposed transfer of Shares. However, if the Purchaser or his or her executor
does not agree with the valuation as determined by the Board of Directors of the
Company, the Purchaser or the executor shall be entitled to have the valuation
determined by an independent appraiser to be mutually agreed upon by the Company
and the Purchaser or the executor and whose fees shall be borne equally by the
Company and the Purchaser or the Purchaser's estate.

(d) Assignment. The right of the Company to purchase any part of the Shares may
be assigned in whole or in part to any stockholder or stockholders of the
Company or other persons or organizations.

(e) Restrictions Binding on Transferees. All transferees of Shares or any
interest therein will receive and hold such Shares or interest subject to the
provisions of this Agreement, including, insofar as applicable, the Repurchase
Option. In the event of any purchase by the Company hereunder where the Shares
or interest are held by a transferee, the transferee shall be obligated, if
requested by the Company, to transfer the Shares or interest to the Purchaser
for consideration equal to the amount to be paid by the Company hereunder. In
the event the Repurchase Option is deemed exercised by the Company pursuant to
Section 3(a)(ii) hereof, the Company may deem any transferee to have transferred
the Shares or interest to Purchaser prior to their purchase by the Company, and
payment of the purchase price by the Company to such transferee shall be deemed
to satisfy Purchaser's obligation to pay such transferee for such Shares or
interest, and also to satisfy the Company's obligation to pay Purchaser for such
Shares or interest. Any sale or transfer of the Shares shall be void unless the
provisions of this Agreement are satisfied.

(f) Termination of Rights. The right of first refusal granted the Company by
Section 3(b) above and the option to repurchase the Shares in the event of an
involuntary transfer granted the Company by Section 3(c) above shall terminate
upon the first sale of Common Stock of the Company to the general public
pursuant to a registration statement filed with and declared effective by the
Securities and Exchange Commission under the Securities Act of 1933, as amended
(the " Securities Act "). Upon termination of the right of first refusal
described in Section 3(b) above, a new certificate or certificates representing
the Shares not repurchased shall be issued, on request, without the legend
referred to in Section 6(a)(ii) herein and delivered to Purchaser.

4. Escrow of Unvested Shares. For purposes of facilitating the enforcement of
the provisions of Section 3 above, Purchaser agrees, immediately upon receipt of
the certificate(s) for the Shares subject to the Repurchase Option, to deliver
such certificate(s), together with an Assignment Separate from Certificate in
the form attached to this Agreement as Attachment A executed by Purchaser and by
Purchaser's spouse (if required for transfer), in blank, to the Secretary of the
Company, or the Secretary's designee, to hold such certificate(s) and Assignment
Separate from Certificate in escrow and to take all such actions and to
effectuate all such transfers and/or releases as are in accordance with the
terms of this Agreement. Purchaser

-5-

--------------------------------------------------------------------------------

 

hereby acknowledges that the Secretary of the Company, or the Secretary's
designee, is so appointed as the escrow holder with the foregoing authorities as
a material inducement to make this Agreement and that said appointment is
coupled with an interest and is accordingly irrevocable. Purchaser agrees that
said escrow holder shall not be liable to any party hereof (or to any other
party). The escrow holder may rely upon any letter, notice or other document
executed by any signature purported to be genuine and may resign at any time.
Purchaser agrees that if the Secretary of the Company, or the Secretary's
designee, resigns as escrow holder for any or no reason, the Board of Directors
of the Company shall have the power to appoint a successor to serve as escrow
holder pursuant to the terms of this Agreement.

5. Investment and Taxation Representations . In connection with the purchase of
the Shares, Purchaser represents to the Company the following:

(a) Purchaser is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Shares. Purchaser is purchasing these
securities for investment for his or her own account only and not with a view
to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act or under any applicable provision of state law.
Purchaser does not have any present intention to transfer the Shares to any
person or entity.

(b) Purchaser understands that the Shares have not been registered under the
Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Purchaser’s investment
intent as expressed herein.

(c) Purchaser further acknowledges and understands that the securities must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available. Purchaser further
acknowledges and understands that the Company is under no obligation to register
the securities. Purchaser understands that the certificate(s) evidencing the
securities will be imprinted with a legend which prohibits the transfer of the
securities unless they are registered or such registration is not required in
the opinion of counsel for the Company.

(d) Purchaser is familiar with the provisions of Rules 144 and 701, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly, from the
issuer of the securities (or from an affiliate of such issuer), in a non-public
offering subject to the satisfaction of certain conditions. Purchaser
understands that the Company provides no assurances as to whether he or she will
be able to resell any or all of the Shares pursuant to Rule 144 or Rule 701,
which rules require, among other things, that the Company be subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended, that
resales of securities take place only after the holder of the Shares has held
the Shares for certain specified time periods, and under certain circumstances,
that resales of securities be limited in volume and take place only pursuant to
brokered transactions. Notwithstanding this paragraph (d), Purchaser
acknowledges and agrees to the restrictions set forth in paragraph (e) below.

-6-

--------------------------------------------------------------------------------

 

(e) Purchaser further understands that in the event all of the applicable
requirements of Rule 144 or 701 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rule 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.

(f) Purchaser understands that Purchaser may suffer adverse tax consequences as
a result of Purchaser's purchase or disposition of the Shares. Purchaser
represents that Purchaser has consulted any tax consultants Purchaser deems
advisable in connection with the purchase or disposition of the Shares and that
Purchaser is not relying on the Company for any tax advice.

6. Restrictive Legends and Stop-Transfer Orders.

(a) Legends. The certificate or certificates representing the Shares shall bear
the following legends (as well as any legends required by applicable state and
federal corporate and securities laws):

(i)

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

(ii)

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

(b) Stop-Transfer Notices. Purchaser agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

-7-

--------------------------------------------------------------------------------

 

(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

7. No Employment Rights. Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company, or a Parent or Subsidiary of the
Company, to terminate Purchaser's employment or consulting relationship, for any
reason, with or without cause.

8. Section 83(b) Election. Purchaser understands that Section 83(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income
for a Nonstatutory Stock Option and as alternative minimum taxable income for an
Incentive Stock Option the difference between the amount paid for the Shares and
the Fair Market Value of the Shares as of the date any restrictions on the
Shares lapse. In this context, “restriction” means the right of the Company to
buy back the Shares pursuant to the Repurchase Option set forth in Section 3(a)
of this Agreement. Purchaser understands that Purchaser may elect to be taxed at
the time the Shares are purchased, rather than when and as the Repurchase Option
expires, by filing an election under Section 83(b) (an “83(b) Election”) of the
Code with the Internal Revenue Service within thirty (30) days from the date of
purchase. Even if the Fair Market Value of the Shares at the time of the
execution of this Agreement equals the amount paid for the Shares, the election
must be made to avoid income and alternative minimum tax treatment under
Section 83(a) in the future. Purchaser understands that failure to file such an
election in a timely manner may result in adverse tax consequences for
Purchaser. Purchaser further understands that an additional copy of such
election form should be filed with his or her federal income tax return for the
calendar year in which the date of this Agreement falls. Purchaser acknowledges
that the foregoing is only a summary of the effect of United States federal
income taxation with respect to purchase of the Shares hereunder, and does not
purport to be complete. Purchaser further acknowledges that the Company has
directed Purchaser to seek independent advice regarding the applicable
provisions of the Code, the income tax laws of any municipality, state or
foreign country in which Purchaser may reside, and the tax consequences of
Purchaser's death.

Purchaser agrees that he or she will execute and deliver to the Company with
this executed Agreement a copy of the Acknowledgment and Statement of Decision
Regarding Section 83(b) Election (the “Acknowledgment”) attached hereto as
Attachment B . Purchaser further agrees that he or she will execute and submit
with the Acknowledgment a copy of the 83(b) Election attached hereto as
Attachment C (for tax purposes in connection with the early exercise of an
option) if Purchaser has indicated in the Acknowledgment his or her decision to
make such an election.

9. Lock-Up Agreement. In connection with the initial public offering of the
Company's securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company's securities, Purchaser agrees
not to sell, make any short sale of, loan, grant any option for the purchase of,
or otherwise dispose of any securities of the Company however or whenever
acquired (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be, for
such

-8-

--------------------------------------------------------------------------------

 

period of time (not to exceed one hundred eighty (180) days) from the effective
date of such registration as may be requested by the Company or such managing
underwriters and to execute an agreement reflecting the foregoing as may be
requested by the underwriters at the time of the public offering.

10. Miscellaneous.

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

(b) Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions between them. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing signed by the parties to this Agreement.
The failure by either party to enforce any rights under this Agreement shall not
be construed as a waiver of any rights of such party.

(c) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

(d) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

(e) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified at such party's address as set forth below or as
subsequently modified by written notice.

(f) Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

(g) Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of Purchaser under this Agreement may only
be assigned with the prior written consent of the Company.

(h) California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN

-9-

--------------------------------------------------------------------------------

 

QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND
THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF
THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT
ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE
IS SO EXEMPT.

[ Signature Page Follows ]

-10-

--------------------------------------------------------------------------------

 

The parties have executed this Early Exercise Notice and Restricted Stock
Purchase Agreement as of the date first set forth above.

 

COMPANY:

 

 

 

TOBIRA THERAPEUTICS, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

PURCHASER:

 

«OPTIONEE»

 

(Signature)

 

 

 

Address:

 

 

 

 

 

I,                      , spouse of «Optionee», have read and hereby approve the
foregoing Agreement. In consideration of the Company’s granting my spouse the
right to purchase the Shares as set forth in the Agreement, I hereby agree to be
bound irrevocably by the Agreement and further agree that any community property
or other such interest that I may have in the Shares shall hereby be similarly
bound by the Agreement. I hereby appoint my spouse as my attorney-in-fact with
respect to any amendment or exercise of any rights under the Agreement.

 

 

Spouse of «Optionee»

 

 

 

-11-

--------------------------------------------------------------------------------

 

ATTACHMENT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED and pursuant to that certain Early Exercise Notice and
Restricted Stock Purchase Agreement between the undersigned (“Purchaser”) and
Tobira Therapeutics, Inc. (the “Company”) dated                      ,         
(the “Agreement”), Purchaser hereby sells, assigns and transfers unto the
Company                              (                      ) shares of the
Common Stock of the Company, standing in Purchaser’s name on the books of the
Company and represented by Certificate No.          , and does hereby
irrevocably constitute and appoint                          to transfer said
stock on the books of the Company with full power of substitution in the
premises. THIS ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND
THE ATTACHMENTS THERETO.

Dated:                                     

 

Signature:

 

«Optionee»

 

Spouse of «Optionee» (if applicable)

Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this assignment is to enable the Company to exercise its Repurchase
Option set forth in the Agreement without requiring additional signatures on the
part of Purchaser.

 

 

 

-1-

--------------------------------------------------------------------------------

 

ATTACHMENT B

ACKNOWLEDGMENT AND STATEMENT OF DECISION

REGARDING SECTION 83(b) ELECTION

The undersigned (which term includes the undersigned's spouse), a purchaser of
                             shares of Common Stock of Tobira Therapeutics,
Inc., a Delaware corporation (the “Company”) by exercise of an option (the
“Option”) granted pursuant to the Company’s 2007 Stock Plan (the “Plan”), hereby
states as follows:

1. The undersigned acknowledges receipt of a copy of the Plan relating to the
offering of such shares. The undersigned has carefully reviewed the Plan and the
option agreement pursuant to which the Option was granted.

2. The undersigned either [check and complete as applicable]:

(a)

has consulted, and has been fully advised by, the undersigned’s own tax advisor,
                                                      , whose business address
is                                               , regarding the federal, state
and local tax consequences of purchasing shares under the Plan, and particularly
regarding the advisability of making elections pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”) and pursuant to the
corresponding provisions, if any, of applicable state law; or

(b)

has knowingly chosen not to consult such a tax advisor.

3. The undersigned hereby states that the undersigned has decided [check as
applicable]:

(a)

to make an election pursuant to Section 83(b) of the Code, and is submitting to
the Company, together with the undersigned’s executed Early Exercise Notice and
Restricted Stock Purchase Agreement, an executed form entitled “Election Under
Section 83(b) of the Internal Revenue Code of 1986;” or

(b)

not to make an election pursuant to Section 83(b) of the Code.

-1-

--------------------------------------------------------------------------------

 

4. Neither the Company nor any subsidiary or representative of the Company has
made any warranty or representation to the undersigned with respect to the tax
consequences of the undersigned’s purchase of shares under the Plan or of the
making or failure to make an election pursuant to Section 83(b) of the Code or
the corresponding provisions, if any, of applicable state law.

 

Date:

 

 

 

 

 

 

 

 

«Optionee»

Date:

 

 

 

 

 

 

 

 

Spouse of «Optionee»

 

 

 

-2-

--------------------------------------------------------------------------------

 

ATTACHMENT C

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income or alternative
minimum taxable income, as applicable, for the current taxable year, the amount
of any income that may be taxable to taxpayer in connection with taxpayer’s
receipt of the property described below:

 

1.

 

The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

 

 

 

 

NAME OF TAXPAYER: «Optionee»

 

 

 

 

 

NAME OF SPOUSE:                         

 

 

 

 

 

ADDRESS:

 

 

 

 

 

IDENTIFICATION NO. OF TAXPAYER:                          

 

 

 

 

 

IDENTIFICATION NO. OF SPOUSE:                          

 

 

 

 

 

TAXABLE YEAR:                          

 

 

 

2.

 

The property with respect to which the election is made is described as follows:

 

 

 

 

 

                          shares of the Common Stock of Tobira Therapeutics,
Inc., a Delaware corporation (the “Company”).

 

 

 

3.

 

The date on which the property was transferred is:                          

 

 

 

4.

 

The property is subject to the following restrictions:

 

 

 

 

 

Repurchase option at cost in favor of the Company upon termination of taxpayer’s
employment or consulting relationship.

 

 

 

5.

 

The Pair Market Value at the time of transfer, determined without regard to any
restriction other than a restriction which by its terms will never lapse, of
such property is: $                          

 

 

 

6.

 

The amount (if any) paid for such property: $                          

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

Dated:

 

 

 

 

 

 

 

 

«Optionee»

Dated:

 

 

 

 

 

 

 

 

Spouse of «Optionee»

 

 

 

-1-

--------------------------------------------------------------------------------

 

RECEIPT AND CONSENT

The undersigned hereby acknowledges receipt of a photocopy of Certificate No.
                 for                  shares of Common Stock of Tobira
Therapeutics, Inc. (the “Company”).

The undersigned further acknowledges that the Secretary of the Company, or his
or her designee, is acting as escrow holder pursuant to the Early Exercise
Notice and Restricted Stock Purchase Agreement Purchaser has previously entered
into with the Company. As escrow holder, the Secretary of the Company, or his or
her designee, holds the original of the aforementioned certificate issued in the
undersigned’s name.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

«Optionee »

 

 

 

-1-

--------------------------------------------------------------------------------

 

EXHIBIT B

TOBIRA THERAPEUTICS, INC.

2007 STOCK PLAN

EXERCISE NOTICE AND RESTRICTED STOCK PURCHASE AGREEMENT

This Agreement (“Agreement”) is made as of                     , by and between
Tobira Therapeutics, Inc., a Delaware corporation (the “Company”), and
«Optionee» (“Purchaser”). To the extent any capitalized terms used in this
Agreement are not defined, they shall have the meaning ascribed to them in the
Company’s 2007 Stock Plan (the “Plan”).

1. Exercise of Option. Subject to the terms and conditions hereof, Purchaser
hereby elects to exercise his or her option to purchase                  shares
of the Common Stock (the “Shares”) of the Company under and pursuant to the Plan
and the Stock Option Agreement granted «GrantDate», (the “Option Agreement”).
The purchase price for the Shares shall be «ExercisePrice» per Share for a total
purchase price of $        . The term “Shares” refers to the purchased Shares
and all securities received in replacement of the Shares or as stock dividends
or splits, all securities received in replacement of the Shares in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional securities or other properties to which Purchaser is
entitled by reason of Purchaser’s ownership of the Shares.

2. Time and Place of Exercise. The purchase and sale of the Shares under this
Agreement shall occur at the principal office of the Company simultaneously with
the execution and delivery of this Agreement in accordance with the provisions
of Section 3(b) of the Option Agreement. On such date, the Company will deliver
to Purchaser a certificate representing the Shares to be purchased by Purchaser
(which shall be issued in Purchaser’s name) against payment of the exercise
price therefor by Purchaser by any method listed in Section 4 of the Option
Agreement.

3. Limitations on Transfer. In addition to any other limitation on transfer
created by applicable securities laws, Purchaser shall not assign, encumber or
dispose of any interest in the Shares except in compliance with the provisions
below and applicable securities laws.

(a) Right of First Refusal. Before any Shares held by Purchaser or any
transferee of Purchaser (either being sometimes referred to herein as the
“Holder”) may be sold or otherwise transferred (including transfer by gift or
operation of law), the Company or its assignee(s) shall have a right of first
refusal to purchase the Shares on the terms and conditions set forth in this
Section 3(a) (the “Right of First Refusal”).

(i) Notice of Proposed Transfer. The Holder of the Shares shall deliver to the
Company a written notice (the “Notice”) stating: (i) the Holder’s bona fide
intention to sell or otherwise transfer such Shares; (ii) the name of each
proposed purchaser or other transferee (“Proposed Transferee”); (iii) the number
of Shares to be transferred to each Proposed Transferee; and (iv) the terms and
conditions of each proposed sale or transfer. The Holder shall offer the Shares
at the same price (the “Offered Price”) and upon the same terms (or terms as
similar as reasonably possible) to the Company or its assignee(s).

-1-

--------------------------------------------------------------------------------

 

(ii) Exercise of Right of First Refusal. At any time within thirty (30) days
after receipt of the Notice, the Company and/or its assignee(s) may, by giving
written notice to the Holder, elect to purchase all, but not less than all, of
the Shares proposed to be transferred to any one or more of the Proposed
Transferees, at the purchase price determined in accordance with subsection
(iii) below.

(iii) Purchase Price. The purchase price (“Purchase Price”) for the Shares
purchased by the Company or its assignee(s) under this Section 3(a) shall be the
Offered Price. If the Offered Price includes consideration other than cash, the
cash equivalent value of the non-cash consideration shall be determined by the
Board of Directors of the Company in good faith.

(iv) Payment. Payment of the Purchase Price shall be made, at the option of the
Company or its assignee(s), in cash (by check), by cancellation of all or a
portion of any outstanding indebtedness, or by any combination thereof within
thirty (30) days after receipt of the Notice or in the manner and at the times
set forth in the Notice.

(v) Holder’s Right to Transfer. If all of the Shares proposed in the Notice to
be transferred to a given Proposed Transferee are not purchased by the Company
and/or its assignee(s) as provided in this Section 3(a), then the Holder may
sell or otherwise transfer such Shares to that Proposed Transferee at the
Offered Price or at a higher price, provided that such sale or other transfer is
consummated within sixty (60) days after the date of the Notice and provided
further that any such sale or other transfer is effected in accordance with any
applicable securities laws and the Proposed Transferee agrees in writing that
the provisions of this Section 3 shall continue to apply to the Shares in the
hands of such Proposed Transferee. If the Shares described in the Notice are not
transferred to the Proposed Transferee within such period, or if the Holder
proposes to change the price or other terms to make them more favorable to the
Proposed Transferee, a new Notice shall be given to the Company, and the Company
and/or its assignees shall again be offered the Right of First Refusal before
any Shares held by the Holder may be sold or otherwise transferred.

(vi) Exception for Certain Family Transfers. Anything to the contrary contained
in this Section 3(a) notwithstanding, the transfer of any or all of the Shares
during Purchaser’s lifetime or on Purchaser’s death by will or intestacy to
Purchaser’s Immediate Family or a trust for the benefit of Purchaser’s Immediate
Family shall be exempt from the provisions of this Section 3(a). “Immediate
Family” as used herein shall mean any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships). In such case, the transferee
or other recipient shall receive and hold the Shares so transferred subject to
the provisions of this Section, and there shall be no further transfer of such
Shares except in accordance with the terms of this Section 3.

-2-

--------------------------------------------------------------------------------

 

(b) Involuntary Transfer.

(i) Company’s Right to Purchase upon Involuntary Transfer. In the event, at any
time after the date of this Agreement, of any transfer by operation of law or
other involuntary transfer (including death or divorce, but excluding a transfer
to Immediate Family as set forth in Section 3(a)(vi) above) of all or a portion
of the Shares by the record holder thereof, the Company shall have an option to
purchase all of the Shares transferred. Upon such a transfer, the person
acquiring the Shares shall promptly notify the Secretary of the Company of such
transfer. The right to purchase such Shares shall be provided to the Company for
a period of thirty (30) days following receipt by the Company of written notice
by the person acquiring the Shares.

(ii) Price for Involuntary Transfer. With respect to any stock to be transferred
pursuant to Section 3(b)(i), the price per Share shall be a price set by the
Board of Directors of the Company that will reflect the current value of the
stock in terms of present earnings and future prospects of the Company. The
Company shall notify Purchaser or his or her executor of the price so determined
within thirty (30) days after receipt by it of written notice of the transfer or
proposed transfer of Shares. However, if the Purchaser or his or her executor
does not agree with the valuation as determined by the Board of Directors of the
Company, the Purchaser or the executor shall be entitled to have the valuation
determined by an independent appraiser to be mutually agreed upon by the Company
and the Purchaser or the executor and whose fees shall be borne equally by the
Company and the Purchaser or the Purchaser’s estate.

(c) Assignment. The right of the Company to purchase any part of the Shares may
be assigned in whole or in part to any stockholder or stockholders of the
Company or other persons or organizations.

(e) Restrictions Binding on Transferees. All transferees of Shares or any
interest therein will receive and hold such Shares or interest subject to the
provisions of this Agreement. Any sale or transfer of the Company’s Shares shall
be void unless the provisions of this Agreement are satisfied.

(f) Termination of Rights. The right of first refusal granted the Company by
Section 3(a) above and the option to repurchase the Shares in the event of an
involuntary transfer granted the Company by Section 3(b) above shall terminate
upon the first sale of Common Stock of the Company to the general public
pursuant to a registration statement filed with and declared effective by the
Securities and Exchange Commission under the Securities Act of 1933, as amended
(the “Securities Act”). Upon termination of the right of first refusal described
in Section 3(a) above, a new certificate or certificates representing the Shares
not repurchased shall be issued, on request, without the legend referred to in
Section 5(a)(ii) herein and delivered to Purchaser.

4. Investment and Taxation Representations. In connection with the purchase of
the Shares, Purchaser represents to the Company the following:

(a) Purchaser is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Shares. Purchaser is purchasing these
securities

-3-

--------------------------------------------------------------------------------

 

for investment for his or her own account only and not with a view to, or for
resale in connection with, any “distribution” thereof within the meaning of the
Securities Act or under any applicable provision of state law. Purchaser does
not have any present intention to transfer the Shares to any person or entity.

(b) Purchaser understands that the Shares have not been registered under the
Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Purchaser’s investment
intent as expressed herein.

(c) Purchaser further acknowledges and understands that the securities must be
held indefinitely unless they are subsequently registered under the Securities
Act or an exemption from such registration is available. Purchaser further
acknowledges and understands that the Company is under no obligation to register
the securities. Purchaser understands that the certificate(s) evidencing the
securities will be imprinted with a legend which prohibits the transfer of the
securities unless they are registered or such registration is not required in
the opinion of counsel for the Company.

(d) Purchaser is familiar with the provisions of Rules 144 and 701, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly, from the
issuer of the securities (or from an affiliate of such issuer), in a non-public
offering subject to the satisfaction of certain conditions. Purchaser
understands that the Company provides no assurances as to whether he or she will
be able to resell any or all of the Shares pursuant to Rule 144 or Rule 701,
which rules require, among other things, that the Company be subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended, that
resales of securities take place only after the holder of the Shares has held
the Shares for certain specified time periods, and under certain circumstances,
that resales of securities be limited in volume and take place only pursuant to
brokered transactions. Notwithstanding this paragraph (d), Purchaser
acknowledges and agrees to the restrictions set forth in paragraph (e) below.

(e) Purchaser further understands that in the event all of the applicable
requirements of Rule 144 or 701 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rule 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.

(f) Purchaser understands that Purchaser may suffer adverse tax consequences as
a result of Purchaser’s purchase or disposition of the Shares. Purchaser
represents that Purchaser has consulted any tax consultants Purchaser deems
advisable in connection with the purchase or disposition of the Shares and that
Purchaser is not relying on the Company for any tax advice.

-4-

--------------------------------------------------------------------------------

 

5. Restrictive Legends and Stop-Transfer Orders.

(a) Legends. The certificate or certificates representing the Shares shall bear
the following legends (as well as any legends required by applicable state and
federal corporate and securities laws):

(i)

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

(ii)

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.

(b) Stop-Transfer Notices. Purchaser agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
“stop transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.

(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

6. No Employment Rights. Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company, or a Parent or Subsidiary of the
Company, to terminate Purchaser’s employment or consulting relationship, for any
reason, with or without cause.

7. Lock-Up Agreement. In connection with the initial public offering of the
Company’s securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, Purchaser agrees
not to sell, make any short sale of, loan, grant any option for the purchase of,
or otherwise dispose of any securities of the Company however or whenever
acquired (other than those included in the registration) without the prior
written consent of the Company or such underwriters, as the case may be,

-5-

--------------------------------------------------------------------------------

 

for such period of time (not to exceed one hundred eighty (180) days) from the
effective date of such registration as may be requested by the Company or such
managing underwriters and to execute an agreement reflecting the foregoing as
may be requested by the underwriters at the time of the public offering.

8. Miscellaneous.

(a) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

(b) Entire Agreement; Enforcement of Rights. This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
herein and merges all prior discussions between them. No modification of or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing signed by the parties to this Agreement.
The failure by either party to enforce any rights under this Agreement shall not
be construed as a waiver of any rights of such party.

(c) Severability. If one or more provisions of this Agreement are held to
be_unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

(d) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.

(e) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or forty-eight (48) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and addressed to
the party to be notified at such party’s address as set forth below or as
subsequently modified by written notice.

(f) Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

(g) Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. The rights and obligations of Purchaser under this Agreement may only
be assigned with the prior written consent of the Company.

(h) California Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE
THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN

-6-

--------------------------------------------------------------------------------

 

QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND
THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE
OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25100, 25102 OR 25105 OF
THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT
ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE
IS SO EXEMPT.

[Signature Page Follows]

-7-

--------------------------------------------------------------------------------

 

The parties have executed this Exercise Notice and Restricted Stock Purchase
Agreement as of the date first set forth above.

 

COMPANY:

 

TOBIRA THERAPEUTICS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

PURCHASER:

 

«Optionee»

 

(Signature)

 

 

 

 

 

Address:

 

 

 

 

 

I,                     , spouse of «Optionee», have read and hereby approve the
foregoing Agreement. In consideration of the Company’s granting my spouse the
right to purchase the Shares as set forth in the Agreement, I hereby agree to be
irrevocably bound by the Agreement and further agree that any community property
or other such interest shall hereby by similarly bound by the Agreement. I
hereby appoint my spouse as my attorney-in- fact with respect to any amendment
or exercise of any rights under the Agreement.

 

 

Spouse of «Optionee»

 

 

 

-8-

--------------------------------------------------------------------------------

 

RECEIPT

The undersigned hereby acknowledges receipt of Certificate No.          for
                 shares of Common Stock of Tobira Therapeutics, Inc.

 

Dated:                     

 

 

«Optionee»

 

--------------------------------------------------------------------------------

 

RECEIPT

Tobira Therapeutics, Inc. (the “Company”) hereby acknowledges receipt of a check
in the amount of $         given by «Optionee» as consideration for Certificate
No.          for                  shares of Common Stock of the Company.

 

Dated:                    

 

 

 

 

TOBIRA THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

(print)

 

 

 

 

 

 

 

Title:

 

 

 

 

 